Citation Nr: 1537616	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  15-23 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized medical care received at Mountainview Medical Center on May 10, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to November 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from administrative decisions by the Department of Veterans Affairs (VA) Medical Center in Fort Harrison, Montana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

(The issues of service connection for a psychiatric disability and entitlement to service connection for neurogenic bladder, bladder and neck obstruction, benign prostatic hypertrophy, and urinary retention, are the subject of separate Board decisions.)


REMAND

VA regulations require that an appellant be accorded a full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2014).  In this case, the VA Medical Center (VAMC) has erroneously indicated that the appellant is unrepresented, such as in a June 2015 letter from the VAMC to the Veteran informing him that his appeal was certified to the Board.  In fact, the appellant is represented by the American Legion.  The record indicates that the VAMC did not copy the American Legion on any correspondence in connection with this appeal, including the April 2015 statement of the case. VA is obligated to provide an appellant a statement of the case, with a separate copy to any authorized representative.  38 C.F.R. §§ 19.30(a), 19.31(b) (2014).  Failure to do so is procedural error of a kind that could prejudice the ability of an appellant to prosecute an appeal and obtain the benefit sought.  Simmons v. West, 14 Vet. App. 84 (2000).

The Board further notes that the Veteran's original claim for benefits and the initial administrative decision denying the claim are not associated with either the physical claims folder or the electronic claims file.  

In addition, the Veteran contends that he went to the Mountainview Medical Center emergency room for treatment of a painful and swollen right knee out of concern that he had a blood clot or infection.  In an April 2015 notice of disagreement, the Veteran further stated that he requested that the attending physician contact the VA authorization number for approval, which the physician did and received an "ok for initial treatment."

In adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA gave prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2014).  That is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555 (1994).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.   38 C.F.R. § 17.54 (2014).  

Records from the Mountainview Medical Center for May 10, 2013, are not of record.  Furthermore, VA medical or administrative records from the VA pertaining to that day and any communications between Mountainview Medical Center and VA personnel are also missing.  Therefore, until those records are associated with the claims file, the Board is unable to determine whether prior authorization was obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Similes v. Brown, 5 Vet. App. 555 (1994) (finding that whether VA gave prior authorization for the medical care provided at a private facility is a factual, not a medical determination).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran's representative, the American Legion, with a copy of all decisions and the April 2015 statement of the case.  The representative should be provided an appropriate opportunity to respond, including by preparing a VA Form 646 or written argument in lieu thereof.

2.  Obtain and associate with the claims file the Veteran's original claim for benefits and the initial administrative decision denying the claim on appeal.  

3.  Ensure that all medical and administrative records from the VAMC in Fort Harrison, Montana, to specifically include all documentation of communications (to include telephone logs or emails) with the Mountainview Medical Center on May 10, 2013, as to requests for authorization for medical treatment, have been associated with the record.

4.  Request that the Veteran provide or authorize the release of medical and administrative records from the Mountainview Medical Center for May 10, 2013, to include any records showing communication with VA for authorization of treatment.

5.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

